DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  This communication is responsive to application filed on September 09, 2020. 
     Claims 1-20 are pending. 
Election/Restrictions
3.  Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7 and 15-20 drawn to method for polling a plurality of message data queues in a data processing system based on policy polling, classified in class H04L 43/10; H04L 47/562; H04L 47/627.
II.	Claims 8-14, drawn to method for polling a plurality of message data queues in a data processing system based on flag polling, classified in class H04L 47/562; H04L47/6255; H04L43/106. 

The inventions are distinct, each from the other because of the following reasons:

Subcombination-Usable Together
4.	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations  are distinct from each other if they are shown to be separately usable.  In the instant case, invention I has separate utility such as polling message based on polling policy of the queues. Invention II has the utility of polling messages based on flags of the queues.  See MPEP § 806.05(d).

5.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classifications, restriction for examination purposes as indicated is proper.
6. A telephone call was left to applicant's representative Mr. Christopher Ferguson, registration no. 59809, on May 4, 2017 to request an oral election to the above restriction requirement, but there was not reply.
7. Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
8. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marie Georges Henry whose telephone number is 571-270-3226. The examiner can normally be reached on M-F 8:30 - 5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARIE GEORGES HENRY/
Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455